DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-24 in the reply filed on 1/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites: “temperature control techniques are used for distortion control of said vacuum based pickup mechanism.”  It is unclear what is meant by “used for distortion control”.  Applicants’ should amend claim 19 to recite the specific features which they use to control the distortion, such that one having ordinary skill in the art would understand the metes and bounds of their claim.  As the claim stands, the claim can be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (U.S. Patent Application No. 2016/0233206).

Regarding claim 1. A method for assembling heterogeneous components, the method comprising: 
Morrow discloses: 
assembling a subset of elements with a distribution selectively picked from a source wafer using pick-and-place([0018],[0023][0047]); and placing said selectively picked subset of elements onto a product wafer([0047]);.
Morrow does not disclose that the elements are a distribution selectively picked


Regarding claim 2. 
Morrow discloses all of the features of claim 1. 
Marrow does not disclose: 
The method as recited in claim 1, wherein said distribution is arbitrary.
However, Marrow discloses that the components can be altered or modified at [0077], but does not disclose a arbitrary distribution.  However, it would have been obvious to choose an arbitrary distribution in light of the modified or altered component for the obvious benefit of obtaining a desired device.  Thus, the features of claim 2 would have been obvious to one having ordinary skill in the art. 


Regarding claim 3. Morrow discloses all of the features of claim 1. 
Marrow does not disclose: 
The method as recited in claim 1, wherein said pick-and-place is highly parallel.
However, It would have been obvious to one having ordinary skill in the art as a matter of design choice to modify the parallel level to obtain highly parallel for the obvious 

Regarding claim 4. 
Morrow discloses: 
The method as recited in claim 1, wherein said elements are fabricated on source wafers with a buried sacrificial layer([0030]) that is partially or fully removed using a bulk etch process.([0047])

Regarding claim 5. 
Morrow discloses: 
The method as recited in claim 4 further comprising: etching said buried sacrificial layer using an etchant([0047]), wherein said etchant comprises vapor hydrofluoric acid([0001]-[0003], [0032], [0049]).




Regarding claims 10-11. 
Morrow discloses all of the features of claim 1:
Morrow does not disclose: 
The method as recited in claim 1, wherein said elements vary in size from sub-10 micrometers on a side to over 1 millimeter on a side.
Regarding claim 11. The method as recited in claim 1, wherein said assembling of said subset of elements achieves sub-50 nm scale alignment capability.
However, the size of the device is a result effective variable of the size of the elements, and as such, it would have been obvious to optimize the size of the elements to obtain a device having a desired size.  Thus, the features of claims 10-11 would have been obvious to one having ordinary skill in the art. 


Regarding claim 22. 
Morrow discloses: 
The method as recited in claim 1, wherein said method is used for constructing Application Specific Integrated Circuits (ASICs) from feedstock circuits. ([0025], [0047], Morrow discloses that the device may altered or modified, at [0077], which is interpreted to include an ASICs. Thus, the features of claim 22 would have been obvious to one having ordinary skill in the art.)

Regarding claim 24. 
Morrow discloses: 
The method as recited in claim 1, wherein said subset of elements from said source wafer has access holes to an underlying sacrificial layer. ([0025], [0032],[0047]-[0051],Fig. 3) Morrow discloses that there may be another embodiment having a donor wafer with a cleaving layer that may be buried in the wafer and the separating layer may be released and separated from the wafer.  IT would have been obvious to have a access (through a hole) to be able to remove it during the pick and place method.  Thus, the features recited would have been obvious to one having ordinary skill in the art. 

Claims 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (U.S. Patent Application No. 2016/0233206) in view of Hembree (U.S. Patent No. 6,589,594).

Regarding claim 7.
Morrow discloses all of the features of claim 1
Morrow does not disclose: 
 The method as recited in claim 4 further comprising: bulk-releasing said subset of elements by etching off an underlying sacrificial layer while holding a vacuum.

The method as recited in claim 4 further comprising: bulk-releasing said subset of elements by etching off an underlying sacrificial layer while holding a vacuum.(see col. 6, lines 45-47, and vacuum nozzle and tube 113 may be used as a component pick and place device Col. 6, lines 25-45).  Thus, the features of claim 7 would have been obvious to one having ordinary skill in the art. 

Regarding claim 15-18. 
Morrow discloses all of the features of claim 1
Morrow does not disclose: 
The method as recited in claim 1 further comprising: selectively attaching said subset of elements using a vacuum based pickup mechanism; and selectively releasing said subset of elements using an etchant gas or a mechanical pulling approach.
In related art, Hembree discloses: 
The method as recited in claim 1 further comprising: selectively attaching said subset of elements using a vacuum based pickup mechanism; and selectively releasing said subset of elements using an etchant gas or a mechanical pulling approach. ([0034][0047] It would have been obvious to incporate the vacuum of Hembree into the device of Morrow for the obvious benefit of easing manufacturing.  Thus, the features fo claim 15 would have been obvious to one having ordinary skill in the art. )

Regarding claim 16. 
Morrow discloses all of the features of claim 1
Morrow does not disclose: 
The method as recited in claim 15 further comprising: depositing a single or a multi-component adhesive on said product wafer. 
Regarding claim 17. The method as recited in claim 16, wherein said subset of elements are assembled onto said product wafer by bringing said vacuum based pickup mechanism into contact with said product wafer and releasing said vacuum.

Regarding claim 18. The method as recited in claim 17 further comprising: implementing a subsequent vacuum deposition process to further secure said attached subset of elements.

In related art Hembree discloses: 
The method as recited in claim 15 further comprising: depositing a single or a multi-component adhesive on said product wafer.(col. 4, lines 35-55).
Regarding claim 17. The method as recited in claim 16, wherein said subset of elements are assembled onto said product wafer by bringing said vacuum based pickup 
Regarding claim 18. The method as recited in claim 17 further comprising: implementing a subsequent vacuum deposition process to further secure said attached subset of elements.( col. 6, lines 61-67)
Hembree discloses that the bonding material provides the benefit of adhering the component to the wafer and the vacuum pick up helps efficiently assemble the device.  Thus, it would have been obvious to modify Morrow in view of Hembree by including a bonding material and vacuum control methods for the obvious benefit of bonding the component to the wafer. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (U.S. Patent Application No. 2016/0233206) in view of Hembree (U.S. Patent No. 6,589,594) further in view of Saia (U.S. Patent Application No. 2006/0057520). 

Regarding claim 20. 
Morrow discloses all of the features of claim 15. 
Morrow does not disclose: 

However in related art, Saia discloses: 
The method as recited in claim 15, wherein microelectromechanical systems (MEMS) based actuated valves are used to selectively activate vacuum holes to enable said vacuum based pickup mechanism. ([0007], [0077]). Saia discloses that the recited features provides the benefit of easing manufacturing of the device.  Thus, it would have been obvious to control the device of Morrow as taught by Saia for the obvious benefits disclosed.  
  
Regarding claim 21. 
Morrow discloses all of the features of claim 15.:
Morrow does not disclose:  
The method as recited in claim 15, wherein a custom pickup layer is used for each specific pickup configuration of said subset of elements.
However, Morrow discloses that the elements may be different, [0077] and as such, it would have been obvious to customize the pick up configuration for each element for . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (U.S. Patent Application No. 2016/0233206) in view of Gong (U.S. Patent Application Publication No. 2011/0244629).

Regarding claims 12-13.
Morrow discloses all of the features of claim 11
Morrow does not disclose: 
 The method as recited in claim 11, wherein alignment between a superstrate and said product wafer is achieved using a more metrology scheme.
Regarding claim 13. The method as recited in claim 12 further comprising: performing coarse alignment using stage actuators as picked elements are brought to said product wafer; performing fine alignment after said subset of elements are touching an uncured adhesive on said product wafer.
In related art, Sreenivasan discloses: 
The method as recited in claim 11, wherein alignment between a superstrate and said product wafer is achieved using a more metrology scheme.(See title, [0064]-[0065]). Sreenivasan discloses that the recited features provide the benefit of forming a device . 
 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morrow (U.S. Patent Application No. 2016/0233206) in view of Sreenivasan (U.S. Patent Application Publication No. 2004/0189996).

Regarding claim 14.
Morrow discloses all of the features of claim 1. 
Morrow does not disclose: 
The method as recited in claim 1, wherein said subset of elements are encapsulated in a chemically inert layer to protect from chemical damage and to mitigate mechanical scratching 
In related art, Gong discloses: 
The method as recited in claim 1, wherein said subset of elements are encapsulated in a chemically inert layer to protect from chemical damage and to mitigate mechanical scratching ([0018]).  Gong discloses that the use of encapsulation provides the benefit of protecting the underlying devices.  It would have been obvious to encapsulate the 

 
Allowable Subject Matter
Claims 6, 8, 9 and 23 are objected to but would be allowable if rewritten in independent form.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: said etching of said buried sacrificial layer using said etchant is timed in such a manner that pillar-like structures remain underneath said elements post-etch, as recited in claim 6; transferring said subset of elements to an intermediate glass substrate with an ultraviolet-detacking adhesive on said intermediate glass substrate, as recited in claim 8; exposing an underside of an element to selective ultraviolet light to selectively release said element, as recited in claim 9; and 
picking up a feedstock from a maximally depleted feedstock source wafer at a beginning of product assembly; picking up maximum possible feedstocks from a next most depleted wafer; and continuing to pick up said maximum possible feedstocks from said next most depleted wafer until either said product wafer is fully populated with feedstocks of one type or an entire stockpile of a given feedstock has been accessed, as recited in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898